           Case 2:20-cv-00465-APG-EJY Document 27 Filed 10/26/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LERNER & ROWE INJURY ATTORNEYS,                           Case No.: 2:20-cv-00465-APG-EJY

 4           Plaintiff                                             Order for Status Report

 5 v.

 6 ARQUIDEMES COSME, et al.,

 7           Defendants

 8         The parties previously advised the court that the plaintiff would disburse the funds within

 9 30 days and, following disbursement, the plaintiff would dismiss this matter with prejudice.

10 More than 30 days have passed but no stipulation of dismissal has been filed.

11         I THEREFORE ORDER that by November 10, 2020, the parties shall file either a

12 stipulation of dismissal or a status report. The failure to do so will result in dismissal of this

13 case.

14         DATED this 26th day of October, 2020.

15

16
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
